Citation Nr: 9929019	
Decision Date: 10/07/99    Archive Date: 10/15/99

DOCKET NO.  98-09 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a healed fracture 
of the left distal fibula.

2.  Entitlement to service connection for residuals of a left 
ankle fracture. 

3.  Entitlement to a permanent and total disability 
evaluation for pension purposes.


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1965 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans' Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO) which denied service connection 
for a left leg disorder, residuals of a left ankle fracture 
described as status post open reduction internal fixation of 
a left bimalleolar fracture with mild degenerative change at 
the tibiotalar joint, and entitlement to a nonservice-
connected pension.

The record reveals that the veteran failed to appear at his 
Travel Board hearing scheduled for March 2, 1999.

The claim for entitlement to a nonservice-connected pension 
will be addressed in the REMAND section of this decision.


FINDINGS OF FACT

1.  The only leg disorder shown in service was a healed 
fracture of the left distal fibula.

2.  There is no competent medical evidence of a nexus between 
his active duty service and the veteran's current left ankle 
fracture described as status post open reduction internal 
fixation of a left bimalleolar fracture with mild 
degenerative change at the tibiotalar joint.



CONCLUSIONS OF LAW

1.  The veteran's fracture of the left distal fibula was 
incurred during the veteran's period of active military 
service.  38 U.S.C.A. § 1110, 5107(a) (West 1991); 38 C.F.R. 
§ 3.303 (1998).

2.  The claim of entitlement to service connection for 
residuals of a left ankle fracture described as status post 
open reduction internal fixation of a left bimalleolar 
fracture with mild degenerative change at the tibiotalar 
joint, is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A veteran may be granted service connection for injury or 
disease contracted in the line of duty or for aggravation of 
a preexisting injury or condition.  38 U.S.C.A. § 1110, (West 
1991); 38 C.F.R. § 3.303 (1998).  The preliminary question 
before the Board is whether the veteran has presented well 
grounded claims for service connection.  The veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that a claim is well 
grounded.  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
See 38 U.S.C.A. § 5107(a) (West 1991); Grivois v. Brown, 6 
Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  In the absence of evidence of a well-grounded 
claim, there is no duty to assist the veteran in developing 
the facts pertinent to his claim, and the claim must fail.  
Epps v. Gober, 126 F.3d 1464, 1467-1468 (Fed. Cir. 1997).

To establish that a claim for service connection is well 
grounded, the record must include lay or medical evidence, 
whichever is appropriate in the particular case, 
demonstrating that a disease or injury was incurred or 
aggravated during active service, and medical evidence 
showing that the veteran currently has a disability, and that 
a nexus exists between that disability and the in-service 
injury or disease.  Id. at 1467-1468.  In a case in which a 
veteran served for 90 days or more during a period of war or 
after January 1, 1947, service connection may be presumed for 
certain diseases which manifest to a compensable degree 
within one year of service.  38 C.F.R. §§ 3.307, 3.309.

Alternatively, a claimant may establish a well-grounded claim 
for service connection under the chronicity provision of 
38 C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that an appellant had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

I.  Healed fracture of the left distal fibula

Service medical records dated July 1968 indicate that the 
veteran was seen for left leg cramps and it was noted that a 
truck had run over the veteran's left leg in 1966.  X-rays 
showed a healed fracture of the distal fibula and there were 
no other entries concerning complaints or treatment of the 
left leg. 

A July 1997 VA examination showed no complaints or diagnosis 
of a left leg disorder.  X-rays showed no evidence of 
fracture lines and there was a slight distortion of the 
distal fibula at the hardware site.

Since the veteran sustained a fracture to the left distal 
fibula in service with later service medical x-rays showing a 
healed fracture, service connection for a healed left distal 
fibula has therefore been established.


II.  Residuals of a left ankle fracture described as status 
post open reduction internal fixation of a left bimalleolar 
fracture with mild degenerative change at the tibiotalar 
joint

As noted above, service medical records indicate that the 
veteran was seen for left leg cramps and it was noted that a 
truck had run over the veteran's left leg in 1966.  The entry 
indicates a left broken ankle, physical examination was 
essentially negative and x-rays showed a healed fracture of 
the left distal fibula.  There were no other entries 
concerning complaints or treatment of the veteran's left 
ankle.  The veteran's separation examination dated October 
1968 notes no left ankle disorder.

Outpatient VA medical records dated July 1995 to March 1995 
show complaints of bilateral ankle pain.

A July 1997 VA examination showed that the veteran complained 
of left ankle pain and reported that he had fractured his 
ankle in 1993 and underwent surgery in Winchester, Indiana.  
There were no medical records available concerning this 
surgery.  The examination found that there had been an open 
reduction internal fixation of a bimalleolar fracture.  There 
was no evidence of fracture lines and there was slight 
narrowing of the tibiotalar joint with mild amount of 
subchondral sclerosis consistent with mild degenerative 
change.  The bony structures were otherwise within normal 
limits and no abnormalities in the soft tissues were found.  
The impression was status post open reduction internal 
fixation of a left bimalleolar fracture with mild 
degenerative change at the tibiotalar joint.

As noted, the record establishes that the veteran fractured 
his distal fibula in service but that the fracture healed.  
The record has failed to show any competent medical evidence 
illustrating a nexus between the veteran's left ankle 
pathology described on the VA examination in July 1997 and 
the healed fracture of the fibula bone.  The Board cannot 
rely solely on the veteran's own testimony because evidence 
of a medical nexus cannot be established by lay testimony.  
Brewer, 11 Vet. App. at 228; Espiritu, 2 Vet. App. at 494-
495.  In the absence of competent medical evidence to support 
the claim of entitlement to service connection for the 
impairment described as status post open reduction internal 
fixation of a left bimalleolar fracture with mild 
degenerative change at the tibiotalar joint, the Board finds 
that the veteran has not presented evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim is well grounded.

The Board is not aware of the existence of additional 
evidence that might well ground the veteran's claim, a duty 
to notify does not arise pursuant to 38 U.S.C.A. § 5103(a).  
See McKnight v. Gober, 131 F.3d 1483, 1484-1485 (Fed. Cir. 
1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  
However, the Board views its discussion as sufficient to 
inform the veteran of the elements necessary to well ground 
his claim, and an explanation as to why his current attempt 
fails.


ORDER

Entitlement to service connection for a healed fracture of 
the left distal fibula is granted.

Evidence of well-grounded claim not having been submitted, 
service connection for residuals of a left ankle fracture 
described as status post open reduction internal fixation of 
a left bimalleolar fracture with mild degenerative change at 
the tibiotalar joint is denied.


REMAND

The veteran's claim for a permanent and total disability 
rating for pension purposes is well grounded, meaning not 
inherently implausible, and a review of the file indicates 
there is a further VA duty to assist him in developing the 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a); 
38 C.F.R. §§ 3.103(a), 3.159 (1998).  

The veteran is seeking entitlement to a permanent and total 
disability rating for pension purposes on the basis that he 
is permanently and totally disabled due to nonservice-
connected disabilities not the result of his own willful 
misconduct.  38 U.S.C.A. § 1521(a) (West 1991).  In Roberts 
v. Derwinski, 2 Vet. App. 387, 389 (1992), the United States 
Court of Appeals for Veterans Claims (Court) found that each 
of the veteran's claimed disabilities must be identified and 
rated under the VA Schedule for Rating Disabilities to 
determine the percentage of impairment caused by each 
disability.

The veteran's nonservice-connected disabilities are his 
residuals of a left ankle fracture, rated as 10 percent, left 
leg condition, rated as noncompensable, chronic low back 
pain, rated as 20 percent, depression disorder, rated as 10 
percent, presbyopia, rated as noncompensable.  The combined 
rating for the veteran's nonservice-connected disabilities 
was calculated to be 40 percent.  The record otherwise 
reflects that there are no adjudicated service-connected 
disabilities.

On his VA Form 9 (Appeal to the Board of Veterans' Appeals) 
dated June 1998, the veteran indicated that he also has pain 
in his shoulders and this issue has not been addressed by the 
RO.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Boards opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should review all of the 
evidence of record and if any change in 
the rating assigned is warranted, or if 
the veteran is found to have any ratable 
disability not listed and evaluated in a 
prior rating action, a new rating 
decision should be prepared to ensure 
that each of the veteran's disabilities 
has been identified and rated, to include 
the veteran's assertion of shoulder pain.  
Any additional examinations deemed 
necessary to rate the veteran's 
disabilities should be accomplished.  The 
claims file should be made available to 
the examiner for review in connection 
with any examination.  The veteran is 
advised that failure to report for a 
scheduled VA examination may have adverse 
consequences, including the possible 
denial of his claim.  Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

2.  If the benefit sought is not granted, 
the veteran should be furnished a 
supplemental statement of the case and 
afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is otherwise notified.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

